Citation Nr: 1644922	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1970 to June 1974 with additional periods of active and inactive duty for training in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's bilateral sensorineural hearing loss did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any noise exposure during active duty service or active duty for training.

2. The Veteran's tinnitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any noise exposure during active duty service or active duty for training.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Recently, the United States Court of Appeals for Veterans Claims held that tinnitus is "chronic disease" under 38 C.F.R. § 3.309(a) where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss or tinnitus is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

The Veteran in this case contends that his hearing loss and tinnitus began in 1973 as a result of serving as a radioman where he claims he was subjected to continuous buzzing of transmissions without ear protection.  In this regard, the Veteran's DD-214 indicates that he served as a radio operator during active duty service from June 1970 to June 1974.

A July 2013 VA examination shows that the Veteran has bilateral sensorineural hearing loss as defined by 38 C.F.R. § 3.385 (2015).  The Veteran has also offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  He has therefore met the current disability requirements for both claims.  The dispositive issue is thus whether hearing loss and tinnitus are related to service.  There is essentially one opinion on this matter.

In July 2013, a VA audiologist opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that the appellant's bilateral sensorineural hearing loss was caused by or incurred in service because the Veteran's hearing was within normal limits for both ears at entrance into service and at separation.  As to tinnitus, the examiner opined that it was at least as likely as not related to his bilateral hearing loss because tinnitus is known to be a symptom associated with hearing loss.

In a July 2013 addendum, another VA audiologist added, following a review of the claims file, that it was it was less likely than not that the appellant's tinnitus was directly incurred in or caused by service.  She similarly reasoned that the Veteran's auditory thresholds were normal during service and there was not a significant decrease in auditory thresholds during service; that the Veteran had reported other medical conditions during service but not tinnitus; and that since tinnitus was most likely the result of hearing loss but hearing loss was not related to service, tinnitus was likely not related to service.

Based on the above, the Board finds that a preponderance of the evidence is against the claims.  Service treatment records confirm that upon entrance in February 1970, audiometric testing revealed findings no higher than 15 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  At a June 1974 separation examination, the Veteran denied a history of hearing loss and audiometric testing revealed findings no higher than 20 decibels at the frequencies of 500, 1000, 2000, 4000, and 8000 Hertz, with the exception of the left ear at 4000 Hertz where it was 25 decibels.  Service treatment records are otherwise negative for complaints or treatment for hearing loss or ringing in the ears.

Significantly, reserve records show that in May 1983, the Veteran denied a prior history of hearing loss and at a March 1994 Naval Reserve enlistment examination, he again denied hearing loss and audiometric testing revealed findings no higher than 15 decibels at the frequencies of 250, 500, 1000, 2000, 3000, 4000, and 6000 Hertz, and no higher than 20 decibels at 8000 Hertz.  Similarly, at a September 1999 Naval Reserve annual examination, the Veteran denied a prior history of hearing loss and audiometric testing revealed findings no higher than 10 decibels at the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

Hence, as the July 2013 opinions were provided by VA audiologists and are supported by a reasoned opinion that is consistent with the evidence of record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  While the first VA audiologist did not explicitly address whether tinnitus was directly related to service, since he attributed tinnitus to hearing loss which he found to be unrelated to service, he addressed it implicitly.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Further, VA subsequently obtained an adequate addendum opinion specifically addressing whether tinnitus was directly related to service.  Both audiologists thoroughly reviewed the claims file prior to rendering the opinions and therefore considered all pertinent evidence to include the Veteran's contentions.  Finally, to the extent the Veteran may argue that the second examiner improperly relied on a lack of corroborating evidence in that she noted that the Veteran reported other medical conditions during service but not tinnitus, while Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) holds that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," that holding applies to the Board but does not apply to the medical examiner.  Nothing in the law prevents a medical examiner from basing her opinion on the facts she deems relevant to that opinion.  Id.  Moreover, in this case, the examiner appears to have considered this to be an ancillary factor; her principal conclusion is that tinnitus is unrelated to service because it is secondary to hearing loss which is unrelated to service.

To the extent the Veteran has offered his opinion that bilateral hearing loss and tinnitus are related to service, the Board finds that the medical opinions are more probative. They considered all the evidence of record, provided a thorough rationale for their conclusions, and added the weight of medical knowledge which adds too their probative value. 

In sum, the most probative evidence of record shows that hearing loss and tinnitus did not have their onset during service or for many years thereafter.  38 C.F.R. § 3.309(a); Fountain, 27 Vet. App. at 258.  The Board also observes that there is no evidence to show that hearing loss or tinnitus existed or were "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Finally, while service connection may also be granted for disability resulting from disease or injury incurred during active duty for training, in this case, the Veteran does not contend, and the evidence does not suggest, that hearing loss or tinnitus were in any way related to any period of active duty for training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a).  Rather, the Veteran has attributed both disabilities to his period of active duty service from June 1970 to June 1974; for reasons explained above, the preponderance of the evidence is against those claims.

Accordingly, even assuming the Veteran experienced acoustic trauma in service, his claims must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


